     Case 2:13-cr-00179-DAK Document 48 Filed 04/07/21 PageID.92 Page 1 of 3




      IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH

                                     NORTHERN DIVISION


UNITED STATES OF AMERICA,
                                                          MEMORANDUM DECISION AND
                       Plaintiff,                           ORDER DENYING EARLY
                                                          TERMINATION OF SUPERVISED
v.                                                                RELEASE

RAYMOND THOMAS POWERS,                                            Case No. 2:13CR179DAK

                       Defendant.                                  Judge Dale A. Kimball




        On March 29, 2021, the court received a letter from Defendant seeking early termination

of his supervised release. On March 27, 2014, Judge Dee Benson sentenced Defendant to 60

months incarceration and 120 months of supervised release. This case was reassigned to the

undersigned judge when Defendant filed his motion. Defendant began serving his term of

supervised release on September 6, 2018, so he has served two-and-a-half years of his ten-year

term. The United States opposes Defendant’s motion and Defendant’s United States Probation

Officer has provided the court with a supervision summary and recommendation that the court

not grant early termination of supervised release at this time.

        Pursuant to 18 U.S.C. § 3583(e)(1), after considering the factors set forth in Section

3553(a)(1), (a)(2)(B), (a)(2)(C), (a)(2)(D), (a)(4), (a)(5), and (a)(6), the court may terminate a

term of supervised release “at any time after the expiration of one year of supervised release . . .

if it is satisfied that such action is warranted by the conduct of the defendant released and the
   Case 2:13-cr-00179-DAK Document 48 Filed 04/07/21 PageID.93 Page 2 of 3




interest of justice.” The factors to be considered in Section 3553(a) are those factors to be

considered in imposing a sentence, including “the nature and circumstances of the offense and

the history and characteristics of the defendant,” the applicable sentencing guidelines and any

policy statements issued by the Sentencing Commission, and the need for the sentence imposed

to promote respect for the law, to provide just punishment, to deter other criminal conduct, and to

provide the defendant with needed services. See 18 U.S.C. § 3553(a).

       Defendant’s supervision summary indicates that Defendant has had one incident of

noncompliance that was reported to the court soon after his supervision began. However, since

that time, Defendant has been fully compliant, completed all active conditions of supervision,

maintained gainful employment, and has sustained a stable residence with his girlfriend.

Defendant has taken many positive steps to turn his life around. Defendant’s letter also

demonstrates that he is doing well and setting goals for his future.

       Despite these positive steps, the type of offense for which Defendant was convicted has a

high likelihood of recidivism and, therefore, the terms of supervised release are longer than with

most offenses. There is a need to err on the side of caution in these types of cases. Given that

Defendants has had one incident of noncompliance, the court believes that Defendant will benefit

from continued supervision. The court agrees with his probation officer that Defendant needs

time to implement the treatment he has completed while being supervised. Defendant should

continue to have constructive communication with his probation officer regarding his progress.

The court agrees that Defendant should be encouraged to make and attain the goals he is setting.

He appears to be on a promising path forward. The court is willing to reconsider early


                                                 2
  Case 2:13-cr-00179-DAK Document 48 Filed 04/07/21 PageID.94 Page 3 of 3




termination in two years, when Defendant is nearing the half way point of his supervised release

term. At this time, however, the court denies Defendant’s motion for early termination of

supervised release.

       DATED this 7th day of April, 2021.

                                            BY THE COURT:



                                            DALE A. KIMBALL
                                            United States District Judge




                                                3
